Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening after Appeal Brief Filed
In view of the Appeal Brief filed on December 8, 2020, PROSECUTION IS HEREBY REOPENED. The reasons for reopening are set forth below in the Non-Final Office action.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822                                                                                                                                                                                                        

Response to Arguments
Applicant's arguments in the brief filed 12/8/2020 have been fully considered but they are not persuasive. 
The claims presented do not require the particular structure argued to be used in the claimed process.  
The originally filed written description provides at least two embodiments for the susceptor structure.  As currently claimed, it is not clear that the claims exclude the embodiment using the susceptor of figures 2-3 and associated text of the instant application.
The arguments appear to be directed towards the feature(s) related to susceptor shape as shown in Applicant’s figure 5 (Reproduced below for convenience).

    PNG
    media_image1.png
    377
    552
    media_image1.png
    Greyscale

Element 13, which is part of the support portion of the susceptor protrudes at the location of where the notch is located.  On page 9 of the originally filed specification this 

The portion of the claim in question is reproduced below:

“a radially inward protrusion of the placement surface in the region of the radially inward protrusion of the upwardly stepped outer delimitation of the placement surface”

Because the Examiner and Applicant may be arguing different figures/structures, and it is unclear if the Examiner and Applicant are just miscommunicating; the Examiner is providing the instant Office action to further clarify the Examiner’s claim construction and reasoning for rejection. Examiner believes that this action provides Applicant fair Notice to make an informed decision if the matter should be advanced to the Board or if instead the Examiner and Applicant are miscommunicating. In light of the arguments filed in the Brief, the Examiner believes that the situation is the latter; wherein the claim language is intended to refer the protrusion 13 in figure 5.  However, in the claim directly preceding, a protrusion is recited as “the upwardly stepped delimitation of the placement surface” which appears directed to protrusion 10. This feature is further defined to fit into the notch of the wafer.  Thus the claim language may be properly construed as describing the other embodiment as depicted in Applicant’s figures 2-3 (reproduced below).  Protrusion 10 and/or protrusion 13 protrudes inward such that the wafer may be supported on the protrusion along the entire circumference as shown in the applicant’s own figures and described in the written description.

    PNG
    media_image2.png
    415
    448
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    379
    524
    media_image3.png
    Greyscale


In view of the two equally acceptable interpretations of the claim language applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not explicitly required in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Even though the Examiner avers that the previous rejection could have been maintained, the Examiner was aware of art consistent with Appellants’ claim construction and arguments directed towards Werner. Narahara (JP 2013051290 A) is provided because it teaches providing an inwardly oriented indentation of the placement surface of a “susceptor which enables an epitaxial wafer, having high flatness even around a notch part provided on the wafer, to be manufactured” by a vapor phase growth device. (See Abstract). Examiner did not previously search or cite for Narahara and similar references because the Examiner had not construed the claim in the manner argued by Appellant. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al (US 2012/0270407 A1) in view of Hirata et al (US 20070204796 A1) and  in view of Narahara (JP 2013051290 A).

    PNG
    media_image4.png
    472
    491
    media_image4.png
    Greyscale

Regarding claim 15, Werner et al. in view of Hirata et al. teach a method for depositing a layer on a semiconductor wafer having a outer edge (Werner -[4], Hirata-[101]) having an orientation notch(Werner-[10]) (Werner, Figs. 1, 3-5, Hirata Figs. 7, 9-10, 19, 25) , comprising: 
placing the wafer(Werner -[4], Hirata-[101]) on a susceptor (Werner -[5], Hirata-[110]) during the deposition of a layer on a front side of the semiconductor wafer (Werner, Figs. 1, 3-5, Hirata Figs. 7, 9-10, 19, 25), 

    PNG
    media_image5.png
    440
    708
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    512
    618
    media_image6.png
    Greyscale

the susceptor comprising: 
a placement surface for receiving the semiconductor wafer in an edge region of a rear side of the semiconductor wafer, the placement surface having an inner diameter which is smaller than the diameter of the wafer (Werner, Fig. 4, Hirata Figs. 8-9),

    PNG
    media_image7.png
    277
    730
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    751
    504
    media_image8.png
    Greyscale

(Werner, Fig. 4, Hirata Figs. 8-9); 
a radially inward protrusion (Werner-[11])  of the upwardly stepped delimitation of the placement surface around which the orientation notch of a wafer is to be placed configured such that the protrusion can fit in a spaced relationship into a wafer orientation notch (Werner-Fig. 3); and 
Regarding Applicant’s first embodiment, interpreting the claims to read upon Applicant’s figures 2-3 (filed 3/22/2018):

a radially inward protrusion of the placement surface in the region of the radially inward protrusion of the upwardly stepped outer delimitation of the placement surface [Note: it is uncear which embodiment this limitation is defining.  For this portion of the rejection it is assumed the claim is referring to the embodiment as shown in Applicant’s figures 2 and 3. See below for alternate embodiment of as depicted in Appliant’s figure 4-5.], the method further comprising placing the wafer onto the susceptor such that the partial region of the edge region of the rear side of the semiconductor wafer in which the orientation notch is located is on the partial region of the placement surface of the susceptor which is delimited by the radially inward protrusion of the upwardly stepped outer delimitation of the placement surface (Werner, Fig. 4, Hirata Figs. 8-9);  
supplying a process gas to the front side of the semiconductor wafer (Werner, ¶25, Hirata ¶5)while rotating the susceptor (Hirata ¶5);  and 
(Werner, ¶25, Hirata ¶5).
	Werner and Hirata effectively teach the same process of depositing a epitaxial layer on a wafer supported on a susceptor ring having a stepped portion.   Werner et al. is merely silent upon rotating the wafer and susceptor during deposition and Hirata is merely silent upon the capability of the susceptor and wafer having corresponding protrusion and notch.  At the time of the invention, susceptors and wafers as claimed were known to have protrusions and notches for aligning wafers within susceptors.  Furthermore, rotating the susceptor during deposition of epitaxial layers was commonly performed.  In view of Werner it would be obvious to one of ordinary skill in the art to modify Hirata to including a susceptor protrusion and wafer notch for the generic benefit of wafer alignment/crystal orientation (Werner ¶7]).  Additionally, it would be obvious to modify Werner with Hirata to rotate the wafer during deposition as rotating during deposition was known to aid in uniform growth during deposition (Hirata ¶9-10]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Werner with process of rotating the wafer/susceptor during deposition as in Hirata and the susceptor/wafer of Hirata with the notch/protrusion wafer/susceptor or Werner, since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Regarding Applicant’s alternate embodiment, interpreting the claims to only read upon Applicant’s figures 4-5 (filed 3/22/2018):
Should the claim construction requires the structure as depicted in Applicant’s figures 4-5, and the primary reference Werner is silent upon wherein the surface of the susceptor on which the wafer is placed mirrors the upwardly stepped surface thereby having a projection at the location of the protrusion as shown in figures 4 and 5 of the originally filed specification.  

    PNG
    media_image9.png
    379
    442
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    371
    496
    media_image10.png
    Greyscale

At the time of the invention using a susceptor with the shape shown in the Applicant’s figures (as reproduced above) was known and used at the time of the invention.  Narahara teaches the identical susceptor shape.  

    PNG
    media_image11.png
    559
    374
    media_image11.png
    Greyscale

   Narahara teaches the shape “inhibits a material source gas from flowing into the lower counterbore part 13 from a notch part N provided at a peripheral part of the wafer W when the wafer W is placed on an annular bottom surface part 14 of the upper counterbore 12 and a material source gas is supplied to an epitaxial device, the protruding part 15 protruding to the inner side relative to an inner peripheral wall surface of the lower counterbore part 13 at a part of the inner peripheral wall surface of the lower counterbore part 13.”


Therefore a disclosed by Narahara providing an inwardly oriented indentation of the placement surface of a “susceptor which enables an epitaxial wafer, having high flatness even around a notch part provided on the wafer, to be manufactured” (Narahara, Abstract) by a vapor phase growth device. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the susceptor shape of Werner to include the shaped support surface of the susceptor as taught in Narahara, since applying a known technique to a known device ready for improvement to yield predictable results (a uniformly deposited surface around the notch) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385).   

Regarding claim 16, Werner et al. in view of Hirata et al. in view of Narahara teach a method of claim 15, wherein the upwardly stepped outer delimitation surface of the susceptor and the radially inward protrusion thereof are configured to receive a semiconductor wafer having an orientation notch so as to provide a uniform distance between all portions of the wafer including its orientation notch and the upwardly stepped outer delimitation of the placement surface (Werner, Figs. 1, 3-5).

Regarding claim 17, Werner et al. in view of Hirata et al. in view of Narahara teach a method of claim 15, wherein a top surface of the susceptor which extends radially outward from the upwardly stepped outer delimitation of the placement surface, is uniformly flat (Werner, Figs. 1, 3-5).

Regarding claim 18, Werner et al. in view of Hirata et al. in view of Narahara teach a method of claim 15, wherein an epitaxial layer is deposited on the front side of the semiconductor wafer (Werner, ¶25, Hirata ¶5).

Regarding claim 20, Werner et al. in view of Hirata et al. in view of Narahara teach a method of claim 15, wherein the placement surface is arranged horizontally (Werner, Figs. 1, 3-5, Hirata Figs. 7, 9-10, 19, 25).

Regarding claim 21, Werner et al. in view of Hirata et al. in view of Narahara teach a method of claim 15, wherein the placement surface is not horizontal, but is arranged sloping inward, with an angle of inclination not greater than 3°  (Werner, Figs. 1, 3-5, Hirata Figs. 7, 9-10, 19, 25) 
Narahara figures demonstrate wherein the surface is not horizontal.  While the figures are not necessarily to scale, the figures do clearly depict a slope greater than 0.  Note the clear transition in slope between surface portions of 14 and 15 in the reproduced figure below.

    PNG
    media_image11.png
    559
    374
    media_image11.png
    Greyscale


Note: A generic horizontal surface has an inclination angle of 0°, which is not greater than 3°. It is further noted Applicants do not provide an explicit figure showing a slope easily recognized as greater than 0. Further applicant’s originally filed written description provides no manipulative difference between a horizontal surface and a slight slope of less than 3 degrees.  The written description provides that the shape within the range does not provided a difference in the method or any unexpected result/benifit.  As such the structural element does not provide any further manipulative 
	“To be entitled to patentable weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to mere claiming of a use of a particular structure.”
	Ex parte Pfieffer, 135 USPQ 31,k 33 (Bd. Pat. App & Inter. 1961). Put another way, “patentability of a method claim must rest on the method steps recited, not on the structure used, unless that structure affects the method steps.”  Leesona Corp. v. U.S., 185 USPQ 156, 165 (Ct. Cl. Trial iv. 1975) aff’d 192 USPQ 672 (Ct. Cl 1976).

Regarding claim 22, Werner et al. in view of Hirata et al. in view of Narahara teach a method of claim 15, wherein the radially inward protrusion placement surface, in the placement extends at least as far radially inward as the orientation notch of the wafer after placement of the semiconductor wafer onto the susceptor (Werner, Figs. 1, 3-5).
Regarding claim 23, Werner et al. in view of Hirata et al. in view of Naraha teach a method of claim 15, wherein the susceptor has a single radially inward protrusion of the upwardly stepped delimitation of the placement surface and a single radially inward protrusion of the placement surface in the region of the radially inward protrusion of the upwardly stepped outer delimitation of the placement surface (Werner, Figs. 1, 3-5 – see regarding claim 15 – Additionally, Structural elements recited in a claim must manipulatively distinguish the claim from the prior art to have patentable weight. ).

Regarding claim 24, Werner et al. in view of Hirata et al. in view of Narahara teach a of claim 15, wherein the susceptor has a bottom plate below the wafer, the bottom plate containing micropores (Werner, ¶24 – see regarding claim 15 – Additionally, Structural elements recited in a claim must manipulatively distinguish the claim from the prior art to have patentable weight.

Regarding claim 25, Werner et al. in view of Hirata et al. in view of Narahara teach a method of claim 21, wherein the sloped placement surface has a curved profile (Werner, Figs. 1, 3-5 – see regarding claim 21 – Additionally, Structural elements recited in a claim must manipulatively distinguish the claim from the prior art to have patentable weight.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. in  view of Hirata et al. in view of Narahara  in  view of Schwandner et al (US 2010/0330786 A1).

Regarding claim 19, Werner et al. in view of Hirata et al. in view of Narahara teach a method of claim 15, wherein an epitaxial layer comprising silicon is deposited on a monocrystalline semiconductor wafer comprising silicon however are silent upon the thickness of the epitaxial layer being not less than 1.5 um and not greater than 5 um.


Further, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JARRETT J. STARK
Primary Examiner
Art Unit 2823



2/11/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822